SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
1395
KA 08-02529
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, CARNI, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

LEONARD JACKSON, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID M. ABBATOY, JR.,
OF COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ERIN TUBBS OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (David
D. Egan, J.), rendered September 25, 2008. The judgment convicted
defendant, after a nonjury trial, of rape in the second degree and
criminal sexual act in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him,
after a nonjury trial, of rape in the second degree (Penal Law §
130.30 [1]) and criminal sexual act in the second degree (§ 130.45
[1]), and acquitting him of rape in the first degree (§ 130.35 [1]).
Viewing the evidence in light of the elements of the crimes in this
nonjury trial (see People v Danielson, 9 NY3d 342, 349), we reject
defendant’s contention that the verdict is against the weight of the
evidence (see generally People v Bleakley, 69 NY2d 490, 495).
Although Supreme Court rejected the victim’s testimony that the acts
of anal and vaginal intercourse were forced, the court “was entitled
to ‘accept some of the victim[’s] testimony while rejecting other
portions of it’ ” (People v Simonetta, 94 AD3d 1242, 1244, lv denied
19 NY3d 1029), and thus the court was justified in finding, beyond a
reasonable doubt, that defendant engaged in anal and vaginal
intercourse with the 13-year-old victim (see Danielson, 9 NY3d at
348).

     We also conclude that defendant’s sentence is not unduly harsh or
severe based on the court’s imposition of consecutive sentences.
Where “the crimes are committed through separate and distinct acts,
even though part of a single transaction, consecutive sentences are
possible regardless of whether the statutory elements of the offenses
overlap” (People v Salcedo, 92 NY2d 1019, 1021; see People v Hurlbert,
81 AD3d 1430, 1432, lv denied 16 NY3d 896). Here, as noted, defendant
                                 -2-                          1395
                                                         KA 08-02529

engaged in the separate and distinct acts of vaginal and anal
intercourse with the victim.




Entered:   December 21, 2012                    Frances E. Cafarell
                                                Clerk of the Court